Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keskin (WO 2018/186811 A1).

The following contains an alternate interpretation of Keskin from the previous Office Action.

In regard to claims 1 and 3, Keskin discloses a clamp locator (Fig. 2, clip 50), which allows a hose clamp to be positioned in a location spaced apart from an end surface of a 5hose (Fig. 10, 50 allows a hose clamp 10 to be positioned in a location spaced apart from an end surface of a hose 60), the clamp locator comprising: 
a body (Fig. 5, body at 51) having an attachment portion (See image below), which is attached to a band of the hose clamp (Fig. 9); 
a head portion extending from the body (Fig. 5, portion near 52); 
an end portion extending angularly from the head portion (Figs. 6a and 10, the portion that contacts the end of the hose 60 as shown in Fig. 10 and extends angularly from the angled portion at 52 as shown in Fig. 6a);  
10a clip portion bendably connected to the end portion (Fig. 5, portion at 53 is bendably connected to the indicated end portion); 
an engaging portion bendably connected to the clip portion (Fig. 5, the bended portion at 53) and having a plurality of teeth (Fig. 5, bended portion at 53 includes at least two teeth), 
wherein the attachment portion has at least one projection (Fig. 5, projections at 55 and see image below), which is meltable (Fig. 5 and see image below, the indicated protrusions are capable of being melted and see note below); 
wherein the attachment portion is vertically raised from a bottom portion of the body (See image below, indicated attachment portion is vertically raised from the bottom portion by a transition at 58 shown in Fig. 6b) so that a top surface of the attachment portion is offset with respect to a top surface of the bottom portion of the 
wherein the first offset distance is defined to be a vertical distance between the attachment portion and the bottom of the body (See image below, there is at least a vertical distance from the indicated bottom and the indicated attachment portion by the indicated first offset distance).  

    PNG
    media_image1.png
    351
    646
    media_image1.png
    Greyscale

Functional recitations and statements of intended use do not serve to patently distinguish the claimed structure over that of the reference, as long as the structure of the cited reference is capable of performing the intended use. See MPEP 2111-2115. In this case, the recitation of “meltable” is a functional recitation intended for the at least one protrusion to be melted and Keskin teaches at least one protrusion at 55 which is capable of being melted. Therefore, the at least one protrusion of Keskin meets the limitation of “meltable”. 

In regard to claims 4 and 5, Keskin discloses the clamp locator according to claim 1, wherein the 25head portion is vertically offset with respect to a bottom of 14the body by a second offset distance; and 
wherein the second offset distance is defined to be a vertical distance 5between the head portion and the bottom of the body (See image for claims 3 and 4, the head portion and bottom are offset by a vertical distance).  
In regard to claim 6, Keskin discloses the clamp locator according to claim 1, wherein a first stopper vertically extends between the head portion and a bottom of the body (Fig. 9, vertical portion between 52 and 57 is at least a first stopper), and10 the first stopper contacts the band of the hose clamp (Fig. 9, indicated first stopper contacts 40).  
In regard to claim 7, Keskin discloses the clamp locator according to claim 1, wherein the clip portion has a through hole (Fig. 2, circular through-hole of 50 as shown but not labeled but can also be seen at an angle in Fig. 1).  
In regard to claim 158, Keskin discloses the clamp locator according to claim 1, wherein the head portion includes a second stopper capable of contacting the end surface of the hose (See image below, indicated second stopper contacts the end of hose 60 shown in Fig. 10).  

    PNG
    media_image2.png
    435
    618
    media_image2.png
    Greyscale


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isa Cӧl et al. (DE 10324236 A1 hereinafter “Isa”).

The following contains an alternate interpretation of Isa from the previous Office Action.

In regard to claims 1 and 3, Isa discloses a clamp locator (Fig. 1, bracket 4), which allows a hose clamp (Fig. 1, hose clamp 2) to be positioned in a location spaced apart from an end surface of a 5hose (Fig. 1, 4 allows a clamp 2 to be positioned in a location spaced apart from an end surface of a hose 1), the clamp locator comprising: 
a body (Fig. 1, body at 9) having an attachment portion (Fig. 1, at 10), which is attached to a band of the hose clamp (Fig. 1); 
a head portion extending from the body (Fig. 1, head portion at 4); 

10a clip portion bendably connected to the end portion (Fig. 2, portion at 14 is bent relative to the indicated end portion at 7); 
an engaging portion bendably connected to the clip portion (Figs. 3 and 4, at 14 is an engaging portion which is bent relative to the indicated clip portion) and having a plurality of teeth (Figs. 3 and 4, 14 includes at least two teeth), 
wherein the attachment portion has at least one projection (Fig. 1, 11 is at least a projection), which is meltable (Fig. 1, the indicated protrusion is capable of being melted and see note below);
  wherein the attachment portion is vertically raised from a bottom portion of the body (Fig. 1, bottom portion at 9) so that a top surface of the attachment portion is offset with respect to a top surface of the bottom portion of the body by a first offset distance (Fig. 1, top surface of 9 is offset from a top surface of 10); and
wherein the first offset distance is defined to be a vertical distance between the attachment portion and the bottom of the body (Fig. 1, bottom portion at 9 is vertically distanced from attachment portion 10).
Functional recitations and statements of intended use do not serve to patently distinguish the claimed structure over that of the reference, as long as the structure of the cited reference is capable of performing the intended use. See MPEP 2111-2115. In this case, the recitation of “meltable” is a functional recitation intended for the at least one protrusion to be melted and Isa teaches at least one protrusion at 11 which is 
In regard to claims 4 and 5, Isa discloses the clamp locator according to claim 1, wherein the 25head portion is vertically offset with respect to a bottom of 14the body by a second offset distance; and
wherein the second offset distance is defined to be a vertical distance 5between the head portion and the bottom of the body (Fig. 1, surface at 9 can be interpreted as a bottom of the body which is an offset vertical distance from the indicated head portion).  
In regard to claim 6, Isa discloses the clamp locator according to claim 1, wherein a first stopper (Fig. 1, portion of 4 that axially contacts the band 3 between 4 and 9 can be interpreted as a stopper) vertically extends between the head portion and a bottom of the body (Fig. 1, indicated stopper extends vertically between the surface at 9 and the head portion at 4), and10 the first stopper contacts the band of the hose clamp (Fig. 1, indicated stopper contacts band 3).  

Allowable Subject Matter
Claims 9 and 10 are allowed.

Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered with respect to claims 1 and 3-10 but are moot because the new ground of rejection does not rely on the previous interpretation of Keskin and Isa applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the updated 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679